PER CURIAM.
In the above cause an appeal is sought to be taken from a part of the judgment of the circuit court rendered on the 22d day of January, 1928, in the above-entitled action. Certified copy of the notice of appeal was filed in this court March 12, 1928, and the original notice of appeal on April 9, 1928. There has been no extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed abandoned, and the judgment is affirmed.